DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Information disclosure statement filed 27 October 2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 (line 2) recites “at least one to identify”. The Office assumes applicant intends to recite “at least one instruction to identify”.  Appropriate correction/clarification is required.
Claims 3 – 9 depend on claim 2 and are therefore similarly objected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4 – 6, 9, 10, 13 – 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al; (Publication number: US 2013/0120243 A1), .


Regarding claim 1: 
	 Kim discloses an electronic apparatus (Kim ABSTRACT; Figure 1 100) comprising: a camera (Kim Figure 1 150; [0091]);
 	 a memory configured to execute at least one instruction (Kim Figure 1 storage unit 160); and at least one processor configured to execute the at least one instruction (Kim Figure 1 controller 170) to: 
 	detect at least one object included in an image captured by the camera (Kim [0085][0091]);
  	obtain gesture information of each of the at least one object (Kim [0091][0093] user image is analyzed for predetermined gesture); 
 	obtain a target object from among the at least one object based on the obtained gesture information of each of the at least one object (Kim [0093] a particular user is selected based on recognizing a predetermined gesture); 
 	identify a function corresponding to gesture information of the target object (Kim [0097][0098]; a zoom-in function is an identified function related to a video chat application an applied to a particular user performing the predetermined gesture);and 
 	 execute the identified function (Kim [0097 – 0098] a zoom-in function is executed based on detection of predetermined gesture for a particular user).

However, Irie discloses a gesture recognition device and method of controlling gesture recognition device. More particularly, Irie discloses a gesture recognition device 100 which recognizes a gesture performed by a user through a camera and generates a corresponding to command to control a device under control 200 (Irie [0050 – 0051]; the device under control includes a display device). Irie further discloses the gesture recognition device validates a gesture for input on the basis of a gaze pattern (Irie [0058 – 0061]; the captured gaze pattern construed as the claimed identifying information on engagement, as claimed).
It would have been obvious to modify Kim to include an instruction for validating the predetermined gesture when selecting an appropriate user such that: i) identify information on an engagement of each of the at least one object with the electronic apparatus such that the obtained target information is further based on the information on the engagement of each of the at least one object, as claimed. Those skilled in the art would appreciate preventing unintended actions outside of the gestures a user intended to perform from being falsely recognized as gestures, thereby preventing an occurrence of erroneous operations caused by improper gesture recognition (Irie [0034]).


It would have been obvious to further modify Kim (in view of Irie) to include various operation modes including a sleep mode 84 such that: ii) that the obtained target information is also based upon an operation status of the electronic apparatus, as claimed, as those skilled in the art would appreciate performing gesture recognition when users are within a proximity area of the device (during the interaction mode), thereby providing a more saving for the display device.
Regarding claim 4:
	Kim (in view of Irie and Tse) discloses the electronic apparatus as claimed in claim 1, wherein the processor is further configured to execute the at least one instruction to: obtain candidate objects having an engagement greater than a predetermined engagement from among the at least one object (Irie [0104]); and identify, from among the candidate objects, a candidate object making a gesture corresponding to a predetermined gesture as the target object (Tse [0093]).



Regarding claim 5:
	Kim (in view of Irie and Tse) discloses the electronic apparatus as claimed in claim 1, wherein the processor is further configured to execute the at least one instruction to: obtain candidate objects having an engagement greater than a predetermined engagement from among the at least one object (Irie [0104]); and identify, from among the candidate objects, a candidate object at a shortest distance from the electronic apparatus as the target object (Tse [0064]).

Regarding claim 6:
	Kim (in view of Irie and Tse) discloses the electronic apparatus  as claimed in claim 1, wherein an operation status of the electronic apparatus comprises a first operation status in which an input of a wake-up  gesture is awaited (Tse Figure 6 102), a second operation status in which interaction with an object is performed (Tse Figure 6 interactive mode 108), and a third operation status in which interaction with an object is blocked (Tse Figure 6 sleep mode 106), wherein the memory is configured to store information indicating whether a function corresponding to a gesture type is executed based on an operation status of the electronic apparatus and information regarding the gesture type  (discloses in combination since Tse gesture recognition is based on determining the mode as interactive and since a predetermined gesture in Kim is used to identify the user), and wherein the processor is further configured to execute the at least one instruction to: identify the operation status of the electronic apparatus and whether the function corresponding to the gesture type of the target is executed during the operation status (discloses in combination since Tse gesture recognition is based on 

Regarding claim 9:
	Kim (in view in Irie and Tse) discloses the electronic apparatus as claimed in claim 6, wherein the processor is further configured to execute the at least one instruction to not execute the function corresponding to gesture information of the target object during the third operation status (disclosed in combination since in Tse the gesture recognition is not performed in the sleep mode).

Regarding claim 10: 
	Kim discloses a method of controlling an electronic apparatus (Kim ABSTRACT; Figure 1 100), the controlling method comprising: 
 	obtaining an image(Kim Figure 1 150; [0091]); 
 	detecting at least one object included in the obtained image (Kim [0085][0091]); 
 	obtaining gesture information of each of the at least one object (Kim [0091][0093] user image is analyzed for predetermined gesture);
 	 obtaining a target object from among the at least one object based on the obtained gesture information of each of the at least one object (Kim [0093] a particular user is selected based on recognizing a predetermined gesture); 

 	Kim does not disclose: i) identifying information on an engagement of each of the at least one object with the electronic apparatus such that the obtained target information is further based on the information on the engagement of each of the at least one object, and ii) the target information is further obtained based on an operation status of the electronic apparatus.

 However, Irie discloses a gesture recognition device and method of controlling gesture recognition device. More particularly, Irie discloses a gesture recognition device 100 which recognizes a gesture performed by a user through a camera and generates a corresponding to command to control a device under control 200 (Irie [0050 – 0051]; the device under control includes a display device). Irie further discloses the gesture recognition device validates a gesture for input on the basis of a gaze pattern (Irie [0058 – 0061]; the captured gaze pattern construed as the claimed identifying information on engagement, as claimed).
It would have been obvious to modify Kim to include a method for validating the predetermined gesture when selecting an appropriate user such that: i) identify information on an engagement of each of the at least one object with the electronic apparatus such that the obtained target information is further based on the information 

Further, Tse discloses an interactive input system and method. More particularly, Tse discloses an interactive input system 20 which has several operating modes (Tse [0048]). Tse discloses a sleep mode 84 in which as much of the system of the interactive system 20 is shut off with the exception of those circuits needed to wake the system (Tse [0051]). In Tse, gesture recognition is performed in the interactive mode 108 (see Tse Figure 6 118).
It would have been obvious to further modify Kim (in view of Irie) to include various operation modes including a sleep mode 84 such that: ii) that the obtained target information is also based upon an operation status of the electronic apparatus, as claimed, as those skilled in the art would appreciate performing gesture recognition when users are within a proximity area of the device (during the interaction mode), thereby providing a more saving for the display device.

Regarding claim 13:
	Claim 13 is similarly rejected for those reasons discussed above in claim 4.
Regarding claim 14:
	Claim 14 is similarly rejected for those reasons discussed above in claim 5.
Regarding claim 15:
	Claim 15 is similarly rejected for those reasons discussed above in claim 6.
Regarding claim 18:
	Claim 18 is similarly rejected for those reasons discussed above in claim 9.


Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al; (Publication number: US 2013/0120243 A1), hereafter Kim, in view of Irie et al; (Publication number: US 2015/0234460 A1), hereafter Irie, in view of Tse et al; (Publication number: US 2011/0298722 A1), hereafter Tse, and in view of Jeffery Shawn McLaughlin (Publication number: US 2017/0293363 A1), Mclaughlin

Regarding claim 2:
	Kim (in view of Irie and Tse) does not disclose the electronic apparatus as claimed in claim 1, wherein the processor is further configured to execute the at least one to identify the information on engagement on each of the at least one object based on at least one of a distance from the electronic apparatus to each of the at least one object, an angle at which each of the at least of the one object gazed at the electronic apparatus, a time at which each of the at least one object gazes at the electronic apparatus, and direction information regarding  a body and head of each of each of the at least one object.

	It would have been obvious to further modify Kim wherein the processor is further configured to execute the at least one to identify the information on engagement on each of the at least one object based on at least one of a distance from the electronic apparatus to each of the at least one object, an angle at which each of the at least of the one object gazed at the electronic apparatus, a time at which each of the at least one object gazes at the electronic apparatus, and direction information regarding  a body and head of each of each of the at least one object, as claimed. Those skilled in the art would appreciate the ability to differentiate between a glancing look at an intentional eye contact.

Regarding claim 11:
	Claim 11 is similarly rejected for those reasons discussed above in claim 2.


Allowable Subject Matter
Claims 3, 7, 8, 12, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MIHIR K RAYAN/Examiner, Art Unit 2623